Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/337,574, filed on 3/28/2019 in which claims 1-7, 9, 10, 13-22, 24 are presented for examination.
Status of Claims
	Claims 1-7, 9, 10, 13-22, 24 are pending, of which claims 1, 13 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because second line of abstract of the instant application includes legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statements (IDS)
	References cited in the IDS filed on 4/8/2020 have been considered by the examiner.
Allowable Subject Matter
Claims 1-7, 9, 10, 13-22, 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is the reason for indicating allowable subject matter:
Bitauld et al. (WO 2018/058441 A1) hereinafter Bitauld discloses receiving, by a server computer, a payment request including encrypted payment information, wherein the encrypted payment information is encrypted using a first encryption key, the first encryption key includes the third party public key (corresponding to receiving data encrypted with a first public key); decrypting, by the server computer, the encrypted payment information using a second encryption key, the second encryption key including the third party private key (corresponding to decrypting the encrypted data with a first private key); re-encrypting, by the server computer, the decrypted payment information using a third encryption key; and sending, a payment response including the re-encrypted payment information to a transaction processor associated with the communication device, wherein the transaction processor decrypts the re-encrypted payment information using a fourth encryption key and initiates a payment transaction 
Bitauld and further search does not explicitly teach wherein the approved program is authorized by a smart contract, a unique identifier of the smart contract is stored in the isolated processor, both the approved program and the isolated processor are verified by at least one participant of the smart contract.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 recite the limitation "encrypted data” in the second limitation, “the decrypted data” in the third limitation, “the calculation result” in the fourth limitation.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7, 9, 10, 14-22, 24 does not cure the deficiency of claims 1, 13, respectively, and thus claims 2-7, 9, 10, 14-22, 24 are rejected under the same rationale.
Claims 10 and 22 recite the limitation “the alliance record”, “the alliance member record”, “the isolated processor record”, “the approved program record”.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497